CONFIDENTIAL TREATMENT Exhibit 2.1 [***] CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED FROM PUBLIC FILING PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION, WHICH HAS BEEN IDENTIFIED WITH THE SYMBOL [***], HAS BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. ASSET PURCHASE AGREEMENT by and between Exopack Holding Corp. and Bemis Company, Inc. JUNE 11, 2010 [***] Confidential treatment requested for redacted portion; redacted portion has been filed separately with the Securities and Exchange Commission. CONFIDENTIAL TREATMENT ARTICLE 1 DEFINITIONS AND CONSTRUCTION 1 Section 1.1 Definitions. 1 Section 1.2 Additional Defined Terms. 8 Section 1.3 Construction. 10 ARTICLE 2 THE TRANSACTION 10 Section 2.1 Sale and Purchase of Purchased Assets. 10 Section 2.2 Excluded Assets. 11 Section 2.3 Assumed Liabilities. 13 Section 2.4 Excluded Liabilities. 13 Section 2.5 Consideration. 14 Section 2.6 Pre-Closing Adjustment 14 Section 2.7 Post-Closing Working Capital Adjustment 15 Section 2.8 Allocation of Purchase Price. 17 Section 2.9 Closing. 17 Section 2.10 Closing Deliveries. 17 Section 2.11 Consents. 19 Section 2.12 Mixed Use Agreements. 19 Section 2.13 [***] 20 Section 2.14 Withholding. 20 Section 2.15 Post-Closing Customer Adjustment 20 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE SELLER 21 Section 3.1 Organization and Good Standing. 21 Section 3.2 Authority and Enforceability. 21 Section 3.3 No Conflict 21 Section 3.4 Financial Statements. 22 Section 3.5 Operation of the Business. 22 Section 3.6 Assets. 22 Section 3.7 Real Property. 22 Section 3.8 Intellectual Property. 24 Section 3.9 Contracts. 25 Section 3.10 Tax Matters. 26 1 [***] Confidential treatment requested for redacted portion; redacted portion has been filed separately with the Securities and Exchange Commission. CONFIDENTIAL TREATMENT Section 3.11 Employee Benefit Matters. 27 Section 3.12 Employment and Labor Matters. 27 Section 3.13 Environmental, Health and Safety Matters. 28 Section 3.14 Governmental Authorizations. 28 Section 3.15 Compliance with Laws. 28 Section 3.16 Legal Proceedings. 28 Section 3.17 No Liabilities. 29 Section 3.18 Previous Sales; Warranties. 29 Section 3.19 Customers and Suppliers. 29 Section 3.20 Inventory. 29 Section 3.21 Insurance. 29 Section 3.22 Brokers Fees. 30 Section 3.23 Disclaimer of Other Representations and Warranties. 30 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 30 Section 4.1 Organization and Good Standing. 30 Section 4.2 Authority and Enforceability. 30 Section 4.3 No Conflict 31 Section 4.4 Legal Proceedings. 31 Section 4.5 Brokers Fees. 31 Section 4.6 Financial Capacity. 31 Section 4.7 No Knowledge of Breach or Inaccuracy. 31 Section 4.8 Independent Investigation. 31 ARTICLE 5 COVENANTS. 32 Section 5.1 Access and Investigation. 32 Section 5.2 Operation of the Business. 32 Section 5.3 Consents and Filings; Best Efforts. 33 Section 5.4 Financing. 34 Section 5.5 Confidentiality. 34 Section 5.6 Public Announcements. 35 Section 5.7 Covenant Not to Manufacture; Non-Solicitation. 35 Section 5.8 Refunds and Remittances. 36 2 [***] Confidential treatment requested for redacted portion; redacted portion has been filed separately with the Securities and Exchange Commission. CONFIDENTIAL TREATMENT Section 5.9 Waiver 36 Section 5.10 Seller’s Name, Assets and Information. 36 Section 5.11 Further Actions. 37 Section 5.12 Bulk Transfer Laws. 37 Section 5.13 Exclusivity. 37 Section 5.14 Notification. 37 Section 5.15 Registrable Intellectual Property. 37 ARTICLE 6 CONDITIONS PRECEDENT TO OBLIGATION TO CLOSE 38 Section 6.1 Conditions to the Obligation of the Purchaser 38 Section 6.2 Conditions to the Obligation of the Seller 38 ARTICLE 7 TERMINATION 39 Section 7.1 Termination Events. 39 Section 7.2 Effect of Termination. 39 Section 7.3 Certain Effects of Termination. 40 ARTICLE 8 INDEMNIFICATION 40 Section 8.1 Indemnification by the Seller 40 Section 8.2 Indemnification by the Purchaser 40 Section 8.3 Claim Procedure. 40 Section 8.4 Survival 41 Section 8.5 Limitations on Liability. 41 Section 8.6 Exclusive Remedy. 44 ARTICLE 9 TAX MATTERS. 44 Section 9.1 Transfer Taxes. 44 Section 9.2 Apportionment 44 ARTICLE 10 EMPLOYEE MATTERS. 44 Section 10.1 Employees. 44 Section 10.2 Defined Contribution Plan. 45 Section 10.3 Welfare Arrangements. 46 Section 10.4 Vacation Pay. 46 Section 10.5 Severance. 46 Section 10.6 WARN Act 46 3 [***] Confidential treatment requested for redacted portion; redacted portion has been filed separately with the Securities and Exchange Commission. CONFIDENTIAL TREATMENT ARTICLE 11 GENERAL PROVISIONS. 47 Section 11.1 Notices. 47 Section 11.2 Amendment 48 Section 11.3 Waiver and Remedies. 48 Section 11.4 Entire Agreement 48 Section 11.5 Assignment, Successors and No Third Party Rights. 48 Section 11.6 Severability. 48 Section 11.7 Exhibits and Schedules. 48 Section 11.8 Interpretation. 49 Section 11.9 Expenses. 49 Section 11.10 Governing Law 49 Section 11.11 Limitation on Liability. 49 Section 11.12 Specific Performance. 49 Section 11.13 Jurisdiction and Service of Process. 50 Section 11.14 Waiver of Jury Trial 50 Section 11.15 No Joint Venture. 50 Section 11.16 Counterparts. 50 Section 11.17 Conflict Waiver 50 Exhibits Exhibit A - Bill of Sale Exhibit B - Assignment and Assumption Agreement Exhibit C-1 - Patent Assignment Exhibit C-2 - Trademark Assignment Exhibit D - Boscobel Supply Agreement Exhibit E - Clearshield Supply Agreement Exhibit F - Maraflex Supply Agreement Exhibit G - Menasha Lease Agreement Exhibit H - Purchaser Transition Services Agreement Exhibit I - Seller Transition Services Agreement Exhibit J - Material Supply Agreement Schedules Schedule 1.1 - Wax-Coating Operating Equipment Schedule 2.1(d)(i) - Des Moines Equipment Schedule 2.1(e)(i) - Owned Real Property Schedule 2.1(e)(ii) - Leased Real Property 4 [***] Confidential treatment requested for redacted portion; redacted portion has been filed separately with the Securities and Exchange Commission. CONFIDENTIAL TREATMENT Schedule 2.1(f) - Intellectual Property Schedule 2.4(h) - Capital Lease Obligations Schedule 2.6(a) - Closing Net Working Capital Schedule 5.2 - Operation of the Business Schedule 5.7(d) - Non-Solicit Customers Schedule 5.16 - Menasha Deed Schedule 8.5(f) - Recognized Environmental Conditions Schedule 10.1 - Employees Seller Disclosure Schedule Provided under separate cover 5 [***] Confidential treatment requested for redacted portion; redacted portion has been filed separately with the Securities and Exchange Commission. CONFIDENTIAL TREATMENT ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (the “Agreement”) is made as of June 11, 2010, by and between Bemis Company, Inc., a Missouri corporation (the “Seller”) and Exopack Holding Corp., a Delaware corporation (the “Purchaser”). The Seller, either directly or through certain Affiliates (the Seller, together with its subsidiaries and Affiliates, the “Seller Group”), purchased from Rio Tinto plc (“Rio Tinto”), Alcan Corporation (“Alcan”) and certain of their Affiliates (the “Alcan Transaction”), and is now engaged in, a business involving (a) the manufacture and sale in the United States and Canada of (i) flexible – packaging rollstock used for chunk, sliced or shredded natural cheeses packaged for retail sale, and (ii) flexible – packaging shrink bags used for fresh meat, in each case having specifications for such products as manufactured or sold by or on behalf of Alcan and its Affiliates immediately prior to March 1, 2010, and (b) Alcan Non-Relevant Products (as defined below), but excluding the Wax-Coating Business (as defined below) at the Menasha Facility (as defined below) (the “Business”). Pursuant to the proposed final judgment filed by the United States Department of Justice on February 25, 2010, against Seller, Rio Tinto and Alcan as defendants with the United States District Court for the District of Columbia (“Proposed Final Judgment”) and the hold separate stipulation and order entered by the United States District Court for the District of Columbia against such parties on February 25, 2010 (the “Hold Separate Order” and, together with the Proposed Final Judgment, the “Consent Decree”), Bemis is required to divest itself of certain assets and liabilities related to the Business. This Agreement contemplates the sale and transfer by the Seller Group to the Purchaser of certain of the assets and liabilities relating to the Business in accordance with the Consent Decree. NOW, THEREFORE, intending to be legally bound and in consideration of the mutual provisions set forth in this Agreement and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: ARTICLE 1
